DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 6/16/20225. Claims 1-11 & 13-17 are pending in this application. Claim 12 is canceled. Claims 15-17 are new. 
Allowable Subject Matter
2.	Claims 1-11 & 13-17 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
each of the memory cells comprises: a resistance change memory element connected to a corresponding third wiring line from among the third wiring lines, and a switching element structure including a first switching element portion provided between the resistance change memory element and the first wiring line included in a corresponding wiring line pair from among the wiring line pairs, and a second switching element portion provided between the resistance change memory element and the second wiring line included in the corresponding wiring line pair, and wherein each of the first switching element portion and the second switching element portion exhibits an off state when a voltage applied thereto is smaller than a predetermined voltage, and exhibits an on state when a voltage applied thereto is greater than the predetermined voltage, as in the context of claim 1; 
each of the memory cells comprises: a resistance change memory element connected to a corresponding third wiring line from among the third wiring lines, and a switching element structure including a first switching element portion provided between the resistance change memory element and the first wiring line included in a corresponding wiring line pair from among the wiring line pairs, and a second switching element portion provided between the resistance change memory element and the second wiring line included in the corresponding wiring line pair, the first switching element portion includes a first portion of a switching element material layer provided between the resistance change memory element and the first wiring line included in the corresponding wiring line pair, the second switching element portion includes a second portion of the switching element material layer provided between the resistance change memory element and the second wiring line included in the corresponding wiring line pair, and the first portion of the switching element material layer and the second portion of the switching element material layer are provided continuously via a third portion of the switching element material layer, as in the context of claim 15; and 
each of the memory cells comprises: a resistance change memory element connected to a corresponding third wiring line from among the third wiring lines, and a switching element structure including a first switching element portion provided between the resistance change memory element and the first wiring line included in a corresponding wiring line pair from among the wiring line pairs, and a second switching element portion provided between the resistance change memory element and the second wiring line included in the corresponding wiring line pair, the first switching element portion includes a first portion of a switching element material layer provided between the resistance change memory element and the first wiring line included in the corresponding wiring line pair, the second switching element portion includes a second portion of the switching element material layer provided between the resistance change memory element and the second wiring line included in the corresponding wiring line pair, and the switching element material layer is provided continuously between adjacent memory cells, as in the context of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        6/23/22